                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


SURESH PERSAD, et al.,                            2:17-cv-12599

                 Plaintiffs,              HON. TERRENCE G. BERG

      v.

                                              ORDER DENYING
FORD MOTOR COMPANY,                          MOTION TO STRIKE
                 Defendant.


     Plaintiffs Suresh Persad, Daniel G. Wright and Robert S.
Drummond filed this potential class action against Defendant Ford

Motor Company on behalf of all individuals in the United States who

purchased, leased, or owned a 2016 or 2017 Ford Explorer. They contend

that the vehicles include defective exhaust, heating, ventilation, and air

conditioning systems that permit exhaust odors and gases, including

carbon monoxide, to reach the passenger compartment while the vehicles
are in use. The Amended Complaint asserts claims under the Magnuson-

Moss Warranty Act, 14 U.S.C. § 2301 et seq., as well as various claims

under the laws of multiple states. The case is now before the Court on
Plaintiffs’ motions to strike several exhibits to Defendants’ brief in

opposition to the motion for class certification, and for expedited

consideration of that motion. ECF Nos. 57, 58. The Court will grant
Plaintiffs’ motion for expedited review of their motion to strike but deny

their motion to strike Exhibits 30 through 33 to Defendant’s response

brief.

                                   DISCUSSION
         Plaintiffs in this case filed a motion seeking to certify a class of

individuals who purchased, leased, or owned a 2016 or 2017 Ford

Explorer. The Court granted both parties permission to file lengthier
briefs in support of, and in opposition to, the motion for class certification.

See ECF No. 45 (June 24, 2019 Stip. and Order). Accordingly, Ford’s

page-limit for its response to the motion for class certification was

extended to 35 pages. Id. Though Ford’s brief complies with this 35-page

maximum,        Plaintiffs   contend   that   Ford,   without   the    Court’s

authorization, circumvented this page-limit by including additional
briefing in the form of appendices to its response brief. See generally ECF

No. 57. These appendices—labelled Exhibits 30 through 33—comprise

charts summarizing case law from various federal and state courts that

Defendant considers relevant to the claims for implied warranty,

fraudulent concealment, unjust enrichment, and express warranty,

which are asserted under the laws of multiple states. See ECF Nos. 55-

31, 55-32, 55-33, 55-34.

         The case charts are essentially reference tools for the Court that

contain citations to various state and federal cases grouped under

headings that are largely non-argumentative. For example, in one of the
                                       2
charts, titled “Select Variation of State Law Concerning Breach of

Implied Warranty,” the headings are titled, simply, “Privity Not

Required” and “Privity Required.” ECF No. 55-31 PageID.3244. Some of

the charts’ headings are indeed longer and could be construed as more
argumentative, for example, “Pre-Suit Notice Required, But Exception

May Exist for Unsophisticated Consumers Against Manufacturers With

Whom They Have Not Dealt.” ECF No.55-31 PageID.3246. Yet the
primary purpose of the headings appears to be organizing the case

citations in a manner that permits facile reference by the Court. Any

analysis included in the charts is cursory and geared towards

summarizing the holdings of the listed cases rather than explaining how

they apply to the facts of the instant case, or what weight the Court

should give each case.
     Plaintiff points out that this Court’s Practice Guidelines require

that all briefs before it “contain citation to appropriate authorities within

the text of the brief.” This language is intended to remind parties to

provide adequate legal support for their briefs—not to prohibit them from

attaching exhibits that may include more detailed citations of legal

authority. Parties routinely append entire opinions that are obviously not

quoted in full in the text of their briefs, without inviting a motion to

strike. The Court will not ordinarily prohibit the use of non-

argumentative summary exhibits that contain relevant citations to

federal and state court decisional or statutory law that may be helpful in
                                     3
a complex case such as this involving several different claims arising

under the laws of multiple states. The parties should pay heed, however,

to the narrow constraints that apply to such exhibits. Appendices may be

used if they provide a reference for the Court to relevant legal authorities
without engaging in argumentation or one-sided analysis. If such

summaries contain argumentative headings, advocacy, or interpretive

analysis intended to persuade, they will be stricken as in excess of the
page-limits that apply to briefs. Counsel for both parties know the

difference between a table of cases divided by topic and an extended legal

argument. The appendices at issue here are the former and will not be

stricken.

     Plaintiffs pray that, should the Court fail to grant their motion to

strike, they be permitted (a) two additional weeks to prepare a sur-reply
responding to Defendant’s appendices and (b) a 48-page enlargement of

the page-limit for their reply so that they may “clearly and effectively

analyze and respond to each of the several hundred cases cited in the

Appendices.” The first request is granted: Plaintiffs will have until

September 10, 2019 to file their reply in further support of the motion

for class certification. The second request is denied. There is no need to

“clearly and effectively analyze and respond” to a list of cases. ECF No.

57 PageID.3987. If Plaintiffs wish to attach appendices to their reply that

contain tables of relevant authorities they may do so. But if those


                                     4
appendices include legal argumentation, persuasive analysis, or

advocacy, they will be stricken.

     The Court is giving the parties leeway in this complex class

litigation to present reference materials by way of summary exhibits. If
the latitude granted by this order is abused in the future by counsel

submitting exhibits that cross the line from instructive reference tools to

legal arguments and advocacy, such exhibits will be swiftly stricken.

                             CONCLUSION
     For these reasons, Plaintiffs’ motion for expedited consideration of
their motion to strike (ECF No. 58) is GRANTED but Plaintiffs’ motion

to strike Exhibits 30 through 33 to Defendant’s brief in opposition to the

motion for class certification (ECF No. 57) is DENIED. Plaintiffs’ reply
is due September 10, 2019.


Dated: August 20, 2019       s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE


                         Certificate of Service
      I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on August 20, 2019.
                             s/A. Chubb
                             Case Manager




                                    5
